DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/21 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michelle Fil on 8/18/21.

The application has been amended as follows: 

Claim 16: A method for the additive production of a component, comprising: additively constructing a component on a component platform having an opening, wherein during a first part of the additive construction of the component an auxiliary structure is additively produced beside the component on the component platform and fully surrounding the opening of the component platform so that the auxiliary structure is a separate structure from the component, wherein the opening at the beginning of the additive construction of the component is closed by a closure, wherein the component platform during the first part of the additive construction of the component is lowered relative to the closure, and the closure is removed after the first part of the additive construction, and during a second part of the additive construction, subsequent to the first part of the additive construction, when a cavity after the component has been built on the auxiliary structure and is directly above the cavity, and influencing and/or detecting properties of the component to be produced by the device.
Claims 22, 25-30: cancelled. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record are Carsten, Flesch and Koerber. While all 3 taught a printing process wherein the platform is equipped with holes through which devices may be inserted, none taught the specific process in which the cavity was created by surrounding the opening with a separate auxiliary structure not part of the built component wherein the device was inserted after the component was built onto the auxiliary structure and above the cavity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/ARMAND MELENDEZ/Examiner, Art Unit 1742